DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yang-Hsien Hsu (Reg. No. 76,043) on 11/08/2021.
The application has been amended as follows: The application has been amended as follows: 
19-29 (Cancelled)
Reasons for Allowance
Claims 1-18 are allowed.
Regarding independent claim 10: the prior art fails to disclose an electric vehicle, comprising: a processor; a memory, coupled to the processor, configured to store a plurality of audio signal segments, wherein each of the audio signal segments is generated from a plurality of sound frequency characteristics corresponding to the electric vehicle, wherein the sound frequency characteristics include a plurality of segments corresponding to a number of frequency characteristics in a sound produced by a powertrain assembly, wherein the plurality of audio signal segments include a first audio signal segment and a second audio signal segment, and wherein at least one of the first and second segments is played in a reverse manner.
	Furthermore, the above limitations in combination with the rest of the disclosed limitations cause the claim distinguished from the prior art.
Regarding independent claim 1: this claim is the corresponding method that is executed by the electric vehicle of claim 10 and will be allowed under the same reasons that applied to claim 10.
Regarding independent claim 15: the prior art fails to disclose a method 	for playing audio signals associated with an electric vehicle, the method comprising: receiving, from a sound memory, a plurality of sound frequency characteristics corresponding to a speed range of the electric vehicle, generating a first audio signal segment corresponding to the received sound frequency characteristics; playing the first audio signal segment by a speaker of the electric vehicle; -5- 152775911.1Application No.: 16/468,511Docket No.: 115282-8062US2 Response to Office Action dated May 28, 2021 determining whether the electric vehicle is accelerating, decelerating, or keeping the current traveling speed; based on the determination, generating a second audio signal segment corresponding to the received sound frequency characteristics; and playing the second audio signal segment by the speaker of the electric vehicle, wherein at least one of the first and second segments is played in a reverse manner.
	Furthermore, the above limitations in combination with the rest of the disclosed limitations cause the claim distinguished from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654